EXAMINER’S COMMENT / REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Examiner’s Comment 
The objections to claims 1, 8, 13 and 17 for minor informalities and the rejections of claims 22-25 under 35 USC § 112 are withdrawn in view of the amendments filed 25 April 2022. 

Allowable Claims
Claims 1-29 are allowed.
Terminal Disclaimer
The terminal disclaimer filed on 16 May 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Juergens; Albert M. et al. (US 10492849 B2) has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reasons for Allowance
Applicant’s arguments filed 25 April 2022 have been considered and are persuasive. Examiner advances additional reasons for allowance. 

Heimbecher; Reed R. et al. (US 20110276046 A1), the closest art of record, discloses an ablating device (¶ [0003], [0016], [0017], [0088], RCGS 10); including a plurality of electrodes (¶ [0150] FIGS. 13 and 13A … system 700 with a spiral electrode configured as a three-dimensional array electrode 1350; ¶ [0151], FIGS. 14 and 14A, the array electrode 1450; ¶ [0154] FIGS. 17 and 17A … system 700 with distributed electrodes 1750); and 
the device configured to detect an impedance of fatty tissue (¶ [0146], when an endocardial electrode 730 is placed on the posterior atrial wall 918, measuring value of the complex impedance before ablation would provide information on the fat layer 914 between the endocardial wall 918 and the esophagus 912). 
However, Heimbecher is silent whether the plurality of electrodes are selectively activatable to provide continuous control of a current density applied in or over a target area. Heimbecher also does not configure the device to deliver a peak power at a defined impedance corresponding to an impedance value of fatty tissue, and at most detects an impedance in order to predict a temperature of tissue during ablation (¶ [0130], [0131], the best equation or algorithm was the following equation (1)). 

Also of record, Rioux; Robert F. (US 20080119846 A1) discloses a medical probe (¶ [0007], [0013], [0056], catheter introduction system 10; ¶ [0057], RF-activated percutaneous probe 18), including a plurality of electrodes (¶ [0071], The electrical connector 54 is electrically coupled to the tip electrode 48 (or alternatively the tip electrodes 50, 52, 53) via the electrically conductive shaft 38); 
wherein the probe is configured to detect an impedance value of fatty tissue (¶ [0137] That is, if the tip electrode 224 enters another tissue structure from the layer of fat F, the measured impedance will conspicuously increase, thereby providing an indication that the tunneling probe 212 has veered away from the subcutaneous path, and that further advancement of the tunneling probe 212 should cease).
However, Rioux does not deliver a peak power at a defined impedance corresponding to an impedance value of fatty tissue, and at most measures an impedance of tissue as a technique for identifying tissue (¶ [0072], In the case where tissue impedance is to be measured, the tip electrode 48, itself, will be the impedance sensor … will allow the nature of the tissue in which the tip electrode 48 is located to be determined). 

The following newly cited references fail to teach or suggest all limitations of the amended claims. 
Eckhous; Shimon et al. (US 20130274841 A1) describes a body shaping RF device (¶ [0001], [0008], [0026]); including a plurality of individually addressable electrodes (¶ [0032] Each of the electrodes 206 of segmented electrode 200 is individually addressable and enables skin impedance monitoring by a controller 330 (FIG. 3)); wherein the device is configured to detect an impedance value of fatty tissue (¶ [0035] Controller 330 initially provides a test RF voltage sufficient to monitor skin impedance of each pair of operating electrodes indicating state of the quality of electrode 200-to-skin 202 contact). 
However, Eckhous does not deliver a peak power at a defined impedance corresponding to an impedance value of fatty tissue, and instead monitors impedance as a measure of skin contact with the electrodes (¶ [0037] Controller 330, may be operative to analyze measured impedance values … where the skin impedance value indicate poor electrode 200-to-skin 202 contact).  

Koss; Tim et al. (US 20110238056 A1) describes systems and methods for electrosurgical technology (¶ [0003], [0026], [0029]); comprising a plurality of individually addressable electrodes (¶ [0030], In multi-channel systems that make use of the embodiments of the method described herein, a generator may be capable of addressing electrodes individually and independently); wherein the device is configured to detect an impedance value of tissue (¶ [0031], sensor circuit 14 … monitor environmental factors and operating parameters such as temperature, impedance … tissue impedance and RF power). 
However, Koss does not deliver a peak power at a defined impedance corresponding to an impedance value of fatty tissue, and instead alters the shape of an RF pulse in response to sensed impedance values (¶ [0059] 2. Obtain sensed tissue impedance data continuously throughout the RF initial pulse and every subsequent pulse; ¶ [0062] 4B. If, at the end of a pulse, the sensed pulse-end impedance value is greater than the impedance threshold for RF Setpoint value, deliver energy during the subsequent pulse with a pulse profile higher than that of the preceding pulse). 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to:
Tel 	571-272-2590 
Fax 	571-273-2590
Email 	Adam.Marcetich@uspto.gov 

The Examiner can be reached 8am-4pm Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached at 571-272-1115.  The fax phone number for the organization where this application is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 
Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Adam Marcetich/
Primary Examiner, Art Unit 3781